Citation Nr: 1441726	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to service connection for bilateral lower extremity varicose veins, to include as secondary to residuals of a right femur fracture and/or right lower extremity stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from September 1968 to January 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2011 rating decisions by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that an September 2011 rating decision denied service connection for bilateral lower extremity varicose veins. The Veteran subsequently submitted timely notices of disagreement in December 2011 and May 2012 (see May 2012 statement by Veteran's representative).  A statement of the case (SOC) has not been issued on this matter.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999). This matter must, accordingly, be remanded for issuance of a statement of the case.

A June 2011 statement by Dr. G. S. states that the Veteran is totally disabled and discusses the effect of his severe varicose veins.  Because the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for a varicose veins, consideration of the appeal seeking a TDIU rating is deferred pending resolution of the claim seeking service connection for varicose veins.

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate SOC in the matter of service connection for bilateral lower extremity varicose veins.  The Veteran must be advised of the time limit for filing a substantive appeal.

2.  The RO should then review the record and re-adjudicate the claim for a TDIU rating in light of any change regarding the matter of service connection for bilateral lower extremity varicose veins.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



